Citation Nr: 0512059	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  02-13 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for gout.

2.  Entitlement to an initial compensable rating for 
chondromalacia of the right knee.

3.  Entitlement to an initial compensable rating for 
chondromalacia of the left knee.

4.  Entitlement to an initial compensable rating for 
postoperative carpal tunnel syndrome of the right wrist.

5.  Entitlement to an initial compensable rating for carpal 
tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
2001.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2004, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence provides that the 
veteran's gout results in complaints of pain, without a 
combination of symptoms to produce definite impairment of 
heath.

3.  The competent medical evidence provides that the 
veteran's chondromalacia of the right knee and left knee 
results in slight limitation of motion, without subluxation, 
instability, ankylosis, dislocated or removal of semilunar 
cartilage, impairment of the tibia or fibula, or genu 
recurvatum.

4.  The competent medical evidence provides that the 
veteran's postoperative carpal tunnel syndrome of the right 
wrist and carpal tunnel syndrome of the left wrist do not 
result in paralysis of the ulnar nerve, or symptoms that 
approximate such paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for gout have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 
5017 (2004).

2.  The criteria for an initial compensable rating for 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5099-5260 (2004).

3.  The criteria for an initial compensable rating for 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5099-5260 (2004).

4.  The criteria for an initial compensable rating for 
postoperative carpal tunnel syndrome of the right wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8516 (2004).

5.  The criteria for an initial compensable rating for carpal 
tunnel syndrome of the left wrist have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8516 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA 
with respect to each of the veteran's claims for higher 
initial evaluations.  The RO provided the appellant with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims by the May 2001 
rating decision on appeal, the August 2002 statement of the 
case, and the November 2004 supplemental statement of the 
case (SSOC) (issued after the Board's remand).  Additionally, 
the RO sent the veteran a letter in April 2004 that explained 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the November 
2004 SSOC included the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records, and 
conducted VA examinations.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no other indication from the 
claims folder or allegation from the appellant that any 
relevant evidence remains outstanding.  Therefore, the Board 
finds that the duty to assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

The Board notes that when the veteran initiated his appeal of 
the issues before the Board, he was appealing the original 
assignments of disability evaluation following awards of 
service connection.  Thus, the severity of each disability is 
to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).



Entitlement to an initial rating in excess of 20 percent for 
gout.

The veteran asserts that his gout results in severe pain in 
his joints, especially the big toes, ankles and elbows.

The report of a VA orthopedic examination conducted in 
February 2001 provides that the veteran's claims file was 
reviewed.  The report sets forth a review of the veteran's 
medical history and the results of physical examination.  The 
veteran made complaints of bilateral ankle pain, 
predominately in the morning and improving during the day.  
The veteran's plantar flexion was full bilaterally, and 
dorsiflexion was limited to 15 degrees bilaterally.  The 
report is negative for a diagnosis of gout.  

VA outpatient treatment reports dated in 2001 and 2002 show 
that the veteran had gout as an ongoing condition for which 
he was prescribed medication.  An October 2001 VA outpatient 
treatment record indicates that the veteran reported no gout 
for at least one year.  

A May 2004 VA orthopedic examination report indicates that 
the veteran's claims file was reviewed.  The report sets 
forth a review of the veteran's medical history and the 
results of physical examination.  The veteran reported that 
his gout was related to activity and diet.  He complained of 
ankle pain and stiffness after sitting for prolonged periods 
of time.  The veteran's plantar flexion was full bilaterally, 
and his dorsiflexion was limited to 10 degrees bilaterally.  
The pertinent assessment was that the veteran had gout 
attacks in his ankles without any evidence of ongoing 
arthrosis.  

The veteran's service-connected gout is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5017.  Under this 
provision, gout is to be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002, which provides that rheumatoid 
arthritis (atrophic) as an active process is evaluated as 
follows: with constitutional manifestations associated with 
active joint involvement, totally incapacitating (100 
percent); less than criteria for 100 percent but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a less number over prolonged periods (60 
percent); symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year (40 percent); and one or two exacerbations a 
year in a well-established diagnosis (20 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5002, 5017 (2004).

The normal range of motion for the ankle is from zero degrees 
to 20 degrees dorsiflexion, and zero degrees to 45 degrees 
plantar flexion.  Plate II, 38 C.F.R. § 4.71a.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 20 
percent for gout.  The medical evidence of record 
demonstrates that the veteran has had symptoms of gout and 
has received treatment during the appeal period.  However, 
the evidence fails to show symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5002, 5017.

The Board has considered the factors elucidated in DeLuca.  
The Board notes that application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not appropriate where, as here, the 
diagnostic code is not predicated on loss of range of motion.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (specifically 
addressing the evaluation of a knee disability under Code 
5257).  But see Spurgeon v. Brown, 10 Vet. App. 194 (1997) 
(even if a separate rating for pain is not required, the 
Board is still obligated to provide reasons and bases 
regarding application of the regulation).  The Board finds 
that the veteran's gout does not warrant an evaluation in 
excess of 20 percent, even with consideration of sections 
4.40 and 4.45 for functional loss, assessed on the basis of 
increased limitation of motion, pursuant to the guidelines 
set forth in DeLuca.  The VA outpatient treatment records and 
examination reports do not demonstrate that the pain from the 
veteran's gout results in functional loss that more nearly 
approximates symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 
5017.

The Board recognizes the veteran's complaints of ankle pain 
due to gout.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as whether a disability satisfies diagnostic or 
evaluative criteria.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  As a result, his own assertions do not constitute 
competent medical evidence that his gout warrants an initial 
evaluation in excess of 20 percent.  

Entitlement to an initial compensable rating for
chondromalacia of the left knee and right knee.

The veteran contends that he has bilateral knee pain, which 
he notices primarily after sitting for a while, and cannot 
squat for long periods of time.  

The report of a February 2001 VA orthopedic examination 
provides that the veteran's claims file was reviewed.  The 
report sets forth a review of the veteran's medical history 
and the results of physical examination.  On physical 
examination, the veteran's knees each had range of motion 
from zero to 135 degrees bilaterally.  The veteran had no 
effusion, and there was tenderness to palpation under the 
medial patellar facet.  There was mild patellofemoral 
crepitation with motion, with no medial or lateral joint line 
tenderness.  Lachman and McMurray's signs were negative.  No 
anterior, posterior, or varus valgus disability was noted.  
The pertinent diagnosis was bilateral patellofemoral 
chondromalacia.  

VA outpatient treatment reports dated in 2001 and 2002 
reflect that the veteran complained of left knee pain, caused 
by moving and relieved by pain medication.  A March 2002 note 
provides that the veteran's left knee had a small effusion 
but preserved range of motion.  The knee was slightly warm 
and painful with range of motion.  

The report of a May 2004 VA orthopedic examination provides 
that the veteran's claims file was reviewed.  The report sets 
forth a review of the veteran's medical history and the 
results of physical examination.  On physical examination, 
the veteran's knees each had range of motion from zero to 135 
degrees bilaterally.  There was no laxity to varus valgus 
stress.  Anterior Drawer's test and Lachman's sign were 
negative and there was no effusion.  There was crepitation 
and the patellae were laterally riding and "subluxate-
able."  The pertinent assessment was bilateral knee pain 
with lateral riding patellae bilaterally and evidence of 
patellofemoral joint arthrosis. 

The veteran's chondromalacia of each knee is evaluated under 
Diagnostic Code 5260 for limitation of flexion.  Limitation 
of flexion of a knee to 45 degrees warrants a 10 percent 
evaluation.  Limitation of flexion of a knee to 30 degrees 
warrants a 20 percent evaluation, and limitation of flexion 
of the knee to 15 degrees is rated 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Limitation of extension of a knee to 10 degrees is rated 10 
percent.  Limitation of extension to 15 degrees is rated 20 
percent, and limitation of extension to 20 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same knee 
joint.  See VAOPGCPREC 9-2004. 

Normal range of motion for the knee is from zero degrees 
extension to 140 degrees flexion.  Plate II, 38 C.F.R. 
§ 4.71a.

Slight recurrent subluxation or lateral instability of the 
knee warrants a 10 percent evaluation and moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In addition, anklyosis of the knee at a favorable angle in 
full extension, or in slight flexion between zero and 10 
degrees, warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  Dislocated semilunar 
cartilage, with frequent episodes of "locking", pain and 
effusion into the joint warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.  Symptomatic removal 
of semilunar cartilage warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5259.  Impairment of the 
tibia and fibula, with slight knee or ankle disability, 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated) warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5263.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
chondromalacia of either knee.  

The range of motion findings from February 2001 and May 2004, 
zero to 135 degrees bilaterally, do not satisfy the schedular 
criteria for a compensable evaluation under Diagnostic Codes 
5260 or 5261.  

The Board recognizes the VA outpatient treatment reports 
reflecting complaints of left knee pain, and the March 2002 
notation of left knee pain with range of motion.  The Board, 
however, finds that the veteran's chondromalacia of the right 
and left knees does not warrant compensable evaluations, even 
with consideration of sections 4.40 and 4.45 for functional 
loss, assessed on the basis of increased limitation of 
motion, pursuant to the guidelines set forth in DeLuca.  The 
competent medical evidence does not demonstrate that the pain 
from the veteran's chondromalacia results in functional loss 
in either knee that more nearly approximates limitation of 
flexion to 45 degrees or limitation of extension to 10 
degrees.  

The Board also observes that the VA examination reports and 
the outpatient treatment records are negative for any 
subluxation or lateral instability, anklyosis, dislocated 
semilunar cartilage, removal of semilunar cartilage, 
impairment of the tibia and fibula or genu recurvatum.  
Therefore, initial compensable evaluations for either knee 
are not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 
5256 to 5259, 5262 or 5263.  

The Board is aware of the veteran's complaints of bilateral 
knee pain.  As noted, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone, supra.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as whether a disability 
satisfies diagnostic or evaluative criteria.  Espiritu, 
supra.  As a result, his own assertions do not constitute 
competent medical evidence that his chondromalacia of the 
right knee or left knee warrants an initial compensable 
evaluation.  

Entitlement to initial compensable ratings for postoperative
carpal tunnel syndrome of the right wrist and
carpal tunnel syndrome of the left wrist.

The veteran contends that his carpal tunnel syndrome of the 
left wrist and post-operative carpal tunnel syndrome of the 
right wrist result in tingling feelings in both hands, 
especially the left wrist.  

The report of a February 2001 VA neurological examination 
provides that the examiner reviewed the veteran's military 
health records.  The report sets forth a review of the 
veteran's medical history and the results of neurological 
examination, which were negative for carpal tunnel syndrome.  
The pertinent impression was entrapment neuropathy of the 
median nerve bilaterally or carpal tunnel syndrome.  

September 2001 VA outpatient treatment notes provide that the 
veteran had undergone surgery on the right wrist for carpal 
tunnel syndrome and it was not currently bothering him.  He 
had some discomfort of the left wrist but did not desire 
further work-up or intervention.  He used wrist splints at 
night.  An October 2001 VA outpatient treatment record 
indicates that the veteran complained of left wrist pain when 
working at the post office, while driving and during sleep.  
He described tingling that began in the left long and ring 
fingers and eventually spread to all fingers.    

The report of a May 2004 VA neurological examination provides 
that the veteran's claims file was reviewed.  The report sets 
forth the medical history and the results of current 
neurological examination.  The pertinent impression was well-
documented carpal tunnel syndrome on the left, and carpal 
tunnel syndrome surgically treated on the right.  The 
examiner commented that while the veteran had complaints, he 
was able to perform the activities of daily living requiring 
fine motor movements and finger touch without difficulty.  
Thus, his carpal tunnel syndrome was not a significant 
impairment in his employability.

The veteran's wrist disabilities are evaluated under 
Diagnostic Code 8516, paralysis of the ulnar nerve.  
Incomplete paralysis of the ulnar nerve on the minor side is 
rated 10 percent disabling where such paralysis is mild, 20 
percent where such paralysis is moderate, and 30 percent 
disabling if such paralysis is severe.  A 50 percent rating 
is assigned for complete paralysis of the ulnar nerve on the 
minor side with manifestations such as "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
right and little fingers cannot spread the fingers (or 
reverse), inability to adduct the thumb; or flexion of the 
wrist weakened.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
postoperative carpal tunnel syndrome of the right wrist, or 
carpal tunnel syndrome of the left wrist.  

The competent medical evidence is negative for paralysis of 
either ulnar nerve, or for evidence that either of the 
veteran's carpal tunnel syndromes more nearly approximates 
paralysis.  The February 2001 VA examination report is 
negative for any symptoms.  Although 2001 VA outpatient 
treatment records indicate some left wrist pain, it was not 
significant enough in the veteran's own mind to warrant 
treatment.  Further, the May 2004 VA examination report is 
evidence that he could perform fine motor movements and 
finger touch without difficulty.  

Again, the Board recognizes the veteran's complaints of 
symptoms from bilateral carpal tunnel syndrome.  As noted, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone, supra.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as whether a disability satisfies diagnostic or 
evaluative criteria.  Espiritu, supra.  As a result, his own 
assertions do not constitute competent medical evidence that 
his postoperative carpal tunnel syndrome of the right wrist, 
or carpal tunnel syndrome of the left wrist, warrant an 
initial compensable evaluation.  

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the veteran has reported that his 
service-connected left carpal tunnel syndrome interferes with 
his work, there is no evidence showing that either of the 
veteran's carpal tunnel syndromes have markedly interfered 
with his employment status.  The May 2004 VA examiner 
concluded that the veteran was not significantly impaired.  
Further, there is no indication that either disability has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Benefit of the Doubt

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).





ORDER

Entitlement to an initial rating in excess of 20 percent for 
gout is denied.

Entitlement to an initial compensable rating for 
chondromalacia of the right knee is denied.

Entitlement to an initial compensable rating for 
chondromalacia of the left knee is denied.

Entitlement to an initial compensable rating for 
postoperative carpal tunnel syndrome of the right wrist is 
denied.

Entitlement to an initial compensable rating for carpal 
tunnel syndrome of the left wrist is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


